UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULED 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantX Filed by a Party other than the Registrant[] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material Pursuant to sec.240.14a-12 Edison International (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined) (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No. (3)Filing Party: (4)Date Filed: The following email was sent to elected officers of the Edison International companies onMarch 27, 2012: Subject:Edison International Proxy Materials To: Officers of the Edison International Companies If you own Edison International shares in a Wells Fargo account or the Edison 401(k) Savings Plan, you will receive a full set of proxy materials at your home.If you already voted your shares online, you do not need do anything further.If you haven’t voted, you may vote by returning the proxy card included in the materials, or you may vote online at www.edison.com/annualmeeting using the control number on the proxy card or on the notice that you previously received.It doesn’t matter if you vote the shares more than once.The last vote received will count. The Notice of Internet Availability for any shares you hold in a brokerage account should arrive in the mail within the next week.For your vote be fully counted, you need to also vote these shares.Please note that the broker envelopes will not identify the company as “Edison International,” so please make sure to open any mail from your broker.The Notice sent by your broker will contain separate control numbers for you to vote those shares. Please make sure to vote the shares held in each account.Thanks! Barbara E. Mathews Vice President, Associate General Counsel, Chief Governance Officer and Corporate Secretary
